Citation Nr: 9920671	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  93-25 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bronchial asthma.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1991 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's request to reopen 
previously denied claims for service connection for bronchial 
asthma and a psychiatric disorder.  The veteran has since 
relocated, and his case is being handled by the New Orleans, 
Louisiana, RO.


FINDINGS OF FACT

1.  The veteran's claims for service connection for bronchial 
asthma and a psychiatric disorder were denied in a February 
1982 Board decision.

2.  Since the February 1982 Board decision, VA has received 
evidence not previously of record that is relevant and 
probative regarding the claims for service connection for 
bronchial asthma and a psychiatric disorder.

3.  The veteran had bronchial asthma prior to entering 
service.

4.  The veteran's preexisting bronchial asthma increased in 
severity during his service.

5.  The veteran had psychiatric consultations during service, 
but there is no recorded psychiatric diagnosis from those 
consultations.

6.  No psychiatric disorder was found on examinations of the 
veteran in 1956 and 1957.

7.  A chronic psychiatric disorder treated since 
approximately 1973, and generally diagnosed as schizophrenia, 
arose after the veteran's service, and is not linked to his 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1982 Board decision 
denying service connection for bronchial asthma is new and 
material; the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998).

2.  The veteran's preexisting bronchial asthma was aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).

3.  Evidence received since the February 1982 Board decision 
denying service connection for a psychiatric disorder is new 
and material; the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998).

4.  The veteran's current psychiatric disorder, 
schizophrenia, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Asthma

The veteran is seeking service connection for bronchial 
asthma.  The Board denied service connection for bronchial 
asthma in a February 1982 decision.  When a claim is denied 
by the Board, the claim may not be reopened and reviewed 
unless new and material evidence with respect to that claim 
is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp. 1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, and which is 
neither cumulative nor redundant.  38 C.F.R. § 3.156 (1996).  
In order to be considered new, evidence must not merely 
summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The February 1982 Board decision is the most recent 
final disallowance of the veteran's claim for service 
connection for asthma.  Therefore, his request to reopen the 
claim will be addressed based on whether new and material 
evidence has been presented or secured since the February 
1982 decision.

Prior to the February 1982 decision, the veteran's claims 
file contained medical records and statements from the 
veteran regarding the history and progression of his asthma.  
The evidence added to the file after February 1982 includes 
additional arguments and medical records, and records from 
the United States Social Security Administration (SSA).  As 
the additional evidence includes some relevant information 
that was not previously of record, the Board finds that there 
is new and material evidence.  Therefore, the Board reopens 
the claim for service connection for bronchial asthma, and 
will adjudicate that claim on its merits.

In the December 1991 rating decision, the RO addressed the 
veteran's claim regarding service connection for asthma on 
the basis of finality and lack of new and material evidence, 
and did not address the claim on its merits.  The Court has 
held that in order to address a question that has not been 
addressed by the RO, the Board must consider:

...whether the claimant has been given 
adequate notice of the need to submit 
argument on that question and an 
opportunity to submit such evidence and 
argument and to address that question at 
a hearing, and, if not, whether the 
claimant has been prejudiced thereby.

Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In this case, the veteran has been apprised of the law and 
regulations pertinent to the merits of his claim for service 
connection for asthma.  The February 1982 Board decision, in 
particular, addressed the service connection claim de novo on 
the merits, and not based on finality.  The veteran has 
submitted arguments addressing the merits of his claim for 
service connection for asthma.  His testimony at hearings in 
1981 and 1996, as well as many written arguments, addressed 
the merits.  The Board concludes, therefore, that the veteran 
has had adequate notice and opportunity to submit, and has 
submitted, evidence and argument on the merits of his claim 
for service connection for asthma.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The veteran essentially contends that his 
bronchial asthma began during service or was aggravated 
during service.  This case presents a question as to whether 
the veteran's bronchial asthma began before or during his 
service.  VA law and regulations provide that a veteran will 
be considered to have been in sound condition when examined 
and accepted for service, except as to disorders noted at 
entrance into service, or when clear and unmistakable 
evidence demonstrates that the disability existed prior to 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 
1137 (West 1991); 38 C.F.R. § 3.304(b) (1997).

The veteran was not noted to have asthma at entrance into 
service.  When he underwent a medical examination in May 
1953, about a year before he entered service, the examiner 
reported that his lungs and chest were normal.  The earliest 
notation of asthma in the service medical records was dated 
in September 1954.

There are some conflicts and inconsistencies in the evidence 
regarding when the veteran's asthma began.  One service 
medical record dated in September 1954 indicated that the 
veteran had reported a history of asthma for as long as he 
could remember.  In VA outpatient treatment notes dated in 
1979, the veteran reported that he had had his first asthma 
attack when he was 20 or 21 years old.  In an April 1981 
medical report, the veteran stated that he had had asthma and 
bronchitis since 1956.  In response to questions in a June 
1981 hearing at the RO, the veteran reported that prior to 
service, he had sometimes left school due to an asthma 
attack.

In a 1992 VA outpatient treatment record, it was noted that 
the veteran had had asthma since birth.  In 1995, the veteran 
submitted statements from two acquaintances.  Mr. H. T. W. 
wrote that he had served with the veteran in Korea in 1955 
and 1956, and that at that time the veteran was very sickly 
with asthma.  Mr. J. M. P. wrote that he had known the 
veteran since 1940, when they were in elementary school.  Mr. 
P. wrote that the veteran had had asthma in childhood, and 
that he still had asthma.  Mr. P. wrote that when they were 
in school, he had helped the veteran get home from school.  
In a September 1996 hearing in Washington, D.C., before the 
undersigned Board Member, the veteran stated that he had had 
asthma before he entered service, beginning from birth.

In most instances, the record reflects that veteran reported 
having had asthma in childhood, prior to service.  His 
longtime acquaintance, Mr. P., corroborated that account.  
Despite some instances when the veteran reported that his 
asthma began during service, the Board finds that the 
veteran's more numerous and corroborated statements that his 
asthma began before service are more convincing, and form 
clear and unmistakable evidence that the asthma began before 
service.  The evidence that the veteran's asthma began before 
service therefore overcomes the absence of medical notation 
of asthma when the veteran entered service, and the Board 
finds that the veteran's asthma began before he entered 
service.

The veteran contends that his bronchial asthma was aggravated 
by service.  A preexisting injury or disease will be 
considered to have been aggravated by service when there is 
an increase in disability during service; unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998).  In a June 1981 
hearing at the RO, the veteran reported that prior to 
service, he had never been hospitalized due to asthma.  The 
veteran has acknowledged that on occasion he had to leave 
school due to asthma attacks; and the veteran's longtime 
friend, Mr. P., has recalled helping the veteran home from 
school on such occasions.  The veteran has reported that in 
the two or three years immediately preceding service, he did 
not have any asthma attacks.

The veteran has reported that his earliest asthma attacks 
during service occurred while he was stationed in South 
Carolina.  Service medical records document that the veteran 
was hospitalized in September 1954, with a diagnosis of 
perennial chronic asthma and pericardial pneumonia.  In 
October 1954, he was placed on a profile for asthma, which 
indicated that he should complete a shortened training cycle, 
and then be assigned to sedentary duty that did not entail 
exposure to respiratory irritants such as smoke, fumes, cold, 
damp, or dust.  He was hospitalized again for bronchial 
asthma and primary pneumonia in November 1954.

The veteran notes that, despite the doctor's recommendations, 
he was sent to Korea soon after he finished hospital 
treatment for asthma.  He states that his asthma became worse 
while he was stationed in Korea, where the weather was very 
cold and wet.  Service medical records reflect that the 
veteran continued on medication for asthma, and that he had 
asthma attacks at various times during 1955 and 1956.  In 
April 1955, it was noted in outpatient treatment notes that 
the veteran was not useful to his unit because of limitations 
due to his profile.  It was recommended that the veteran be 
moved to a rear echelon.  No abnormality of the lungs or 
chest was noted on the report of a May 1956 examination at 
the time of separation from service.

The veteran has reported that in the years immediately 
following service, he continued with treatment for asthma, 
first by using a supply of medication that he received prior 
to his separation from service, and then by seeing a private 
physician.  He reported that even with treatment he sometimes 
felt sick while working or missed work due to his asthma 
symptoms.  The report of a VA medical examination in February 
1957 noted that the veteran had been treated in service for 
bronchial asthma, with good symptomatic relief with 
medication.  The veteran reported that he had a supply of 
medication, and that, since service, medication had aborted 
any threatened attacks.  The examiner noted scattered rales 
and rhonchi throughout both lung fields.  VA and private 
medical records dated in 1979 and 1980 reflect that the 
veteran was seen for asthma.  In 1982, the U. S. Social 
Security Administration (SSA) found that the veteran had been 
disabled since 1980 due to a psychiatric disorder, bronchial 
asthma, and chronic obstructive lung disease.  VA and private 
medical records dated in 1992 and 1997 noted the veteran's 
chronic asthma.

Overall, the evidence indicates that the veteran's chronic 
asthma became more disabling during service.  Despite no 
history of hospitalization for asthma prior to service, 
during service the veteran was hospitalized for asthma twice.  
He was placed on a profile for limitation to sedentary work 
and avoidance of respiratory system irritants, and his asthma 
affected him to the degree that a fellow soldier would later 
recall that he was "very sickly," and an official found 
that he was of no use to his unit.  The evidence indicates 
that the veteran continued to require asthma medication after 
service.  The medical records do not include any specific 
finding that the worsening of the veteran's asthma during 
service was due only to the natural progress of the disease.  
Based on all of the evidence, the Board concludes that the 
record reasonably supports service connection based on 
aggravation of the veteran's preexisting chronic asthma 
during service.

Psychiatric Disorder

The veteran contends that he has a psychiatric disorder that 
began during service.  The Board denied the veteran's claim 
for service connection in its February 1982 decision, so new 
and material evidence must be presented to reopen and review 
the claim.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 1998).  Prior to the 1982 decision, the veteran's 
claims file contained medical records and statements from the 
veteran regarding the history and treatment of a psychiatric 
disorder.  After February 1992, VA received additional 
evidence, including new information from the veteran 
regarding his psychological symptoms during service.  The 
Board finds that some of the records and statements added 
after February 1992 constitute new and material evidence.  
Therefore, the claim for service connection for a psychiatric 
disorder is reopened, and will be reviewed on its merits.  
The Board notes that the February 1982 Board decision 
addressed the claim on its merits, and that the veteran has 
submitted evidence and arguments that address the merits of 
the claim.

When the veteran was examined in May 1953 prior to entering 
service, no psychiatric disorder was found.  Outpatient 
treatment notes dated on August 24, 1955, indicated that the 
veteran requested to see a psychiatrist, and that he was 
instructed to return the following morning.  The notes 
indicated that the veteran reported on August 25, and that he 
reported again for neuropsychiatric consultations on August 
29 and August 30.  The claims file does not contain any 
reports from those consultations.  On September 20, 1955, 
outpatient treatment notes stated that the veteran claimed 
that his steel helmet hurt his head because he had a steel 
plate in his head as the result of an auto accident.  The 
notes indicated that the veteran was told to line his helmet.  
The notes reported that there was no other evidence of 
anxiety.  The report of the veteran's separation examination 
in May 1956 did not note any psychiatric disorder.

The veteran had a mental status examination as part of a VA 
medical examination in February 1957.  The examining 
neuropsychiatrist observed that the veteran was friendly and 
mentally alert, with spontaneous and coherent speech.  The 
examiner reported that the veteran was not depressed, but 
that he was worried because he was unemployed and unable to 
find work.  The examiner found that the veteran was well 
oriented, with good memory, unimpaired judgment, and no 
obsessions or compulsions.  The veteran denied having 
delusions or hallucinations.  The examiner concluded that the 
veteran did not have neuropsychiatric disease at that time.

After the 1957 examination report, there are further medical 
records in the claims file regarding the veteran's mental 
health until the 1970s.  In March 1973, the veteran was 
admitted to the VA Hospital (VAH) in Miami, Florida, for 
psychiatric treatment.  He reported that he had been seeing a 
psychiatrist in Cleveland, Ohio, where he lived, and that he 
had come to Florida following an argument in which his wife 
asked him to leave.  He complained of insomnia, pressure in 
his head, and compulsive behavior.  A psychiatrist who 
examined the veteran noted that his mood and affect were 
normal, with some anxiety and depressive features.  The 
psychiatrist also noted agitation, hostility, and paranoid 
thinking.  Skull x-rays, a brain scan, and an EEG were all 
essentially normal.  The psychiatrist's diagnosis was 
neurotic anxiety with depressive features, secondary to 
marital difficulties.

In June 1973, the veteran was admitted to the VAH in 
Cleveland, Ohio.  He reported feeling very depressed, 
anxious, and afraid of losing control of himself.  The 
examiner noted that the veteran appeared depressed, showed 
looseness of associations, and admitted visual hallucinations 
and delusions.  The veteran's judgment and insight were poor.  
The examiner's impression was schizoaffective schizophrenia, 
depressed type.

In November 1980, the veteran reported that he was under 
treatment for a psychiatric disorder.  Private medical 
records indicated that the veteran had inpatient psychiatric 
treatment in January and February 1981, with a diagnosis of 
chronic schizophrenia.  In an April 1981 examination to 
determine disability for Social Security purposes, the 
veteran reported that he had been nervous since 1972.

In a June 1981 hearing at the RO, the veteran reported that 
during service he had begun to have hallucinations and to 
hear voices.  He stated that after these symptoms had been 
present for a couple of months, he asked to see a 
psychiatrist.  He reported that he saw a psychiatrist, and 
that he was referred for additional consultations with 
several different psychiatrists.  He stated that he had a 
total of five consultations with five different 
psychiatrists.  He stated that none of the psychiatrists gave 
him a diagnosis, medication, or any other treatment for his 
complaints.  He reported that his symptoms continued, and he 
felt upset, nervous, and hostile.  He reported that after 
service he continued to feel that something was wrong with 
him.  He stated that he heard voices and had hallucinations 
intermittently over the next several years.  He stated that 
he did not seek psychiatric treatment after service until 
1969, when three doctors whom he saw for physical conditions 
each independently referred him for psychiatric care.

In 1982, the SSA found that the veteran had been disabled for 
Social Security purposes since 1980, due to a combination of 
chronic paranoid schizophrenia and respiratory disorders.  In 
June 1984, the veteran's private psychiatrist wrote that the 
veteran had chronic schizophrenic disorder and chronic 
depression.

The claims file contains VA outpatient mental health 
treatment records dated from 1990 to 1996, with diagnoses of 
anxiety, depression, and schizophrenia.  The veteran reported 
having sustained head injuries on two occasions in 1990.  In 
April 1991, the veteran reported that his psychiatric 
problems had begun while he was in Korea, and that he 
occasionally had flashbacks of Vietnam.

In a March 1992 hearing at the RO, the veteran reported that 
he had seen five psychiatrists while he was in service, and 
had told them that he had migraine headaches, pain in his 
head that was aggravated by wearing his helmet, and 
nervousness.  He indicated that none of the psychiatrists 
told him any diagnosis based on his symptoms.  He reported 
that he did not have mental health treatment after service 
until the 1970s, when he had a nervous breakdown.

In his June 1995 statement, Mr. W., who indicated that he had 
served with the veteran in Korea, wrote that during service 
the veteran complained about his head hurting from a steel 
plate that was in his head, and that the veteran was upset 
about being in Korea.

In his September 1996 hearing before the undersigned Board 
Member, the veteran reported that he had a steel plate in his 
head that had been placed there when he injured his head 
while diving into a pond when he was eleven years old.  He 
reported that during service he felt nervous and hostile, and 
that he had shaking or palsy.  He reported that he saw five 
psychiatrists during service, but received no diagnosis or 
treatment.  He stated that after service he continued to feel 
nervous, anxious, and hostile.  He reported that he was first 
hospitalized for psychiatric treatment in 1971, after he had 
a nervous breakdown.

Notations in the veteran's service medical records show a 
series of psychiatric appointments in August and September 
1955.  That series of appointments is consistent with the 
veteran's reports that he saw five psychiatrists.  The 
psychiatrists' impressions from those consultations were not 
reported to the veteran at the time, and are not part of the 
veteran's records.  At the end of service in May 1956, and 
after service in February 1957, examination reports indicated 
that the veteran did not have a psychiatric disorder.

The veteran has reported that the psychiatric symptoms he 
experienced during service continued after service and 
through the present.  That argument for service connection is 
weakened, however, by the 1956 and 1957 findings of no 
psychiatric disorder, and by the long gap, from the 1950s to 
the 1970s, between medical evidence of a psychiatric 
disorder.  In addition, the mental health professionals who 
have treated the veteran from 1973 forward have not recorded 
any finding or opinion that the veteran's current psychiatric 
disorder had its onset during his service.  Given the lack of 
objective evidence connecting the veteran's current 
psychiatric disorder to psychiatric symptoms during service, 
and the presence of examination reports that tend to show a 
break in continuity of psychiatric manifestations, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's current psychiatric disorder began 
during service.  Therefore, the claim for service connection 
is denied.


ORDER

Entitlement to service connection for aggravation of 
preexisting bronchial asthma is granted.

Entitlement to service connection for a psychiatric disorder 
is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

